Citation Nr: 1326354	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 1997, for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than November 7, 1996, for Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1955 to April 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which granted TDIU and DEA, effective from November 20, 2006.  The Board remanded the appeal for additional development in April 2010.  By rating action in March 2011, the RO assigned earlier effective dates of May 1, 1997 for TDIU, and November 7, 1996 for DEA benefits.  In September 2011, the Board remanded the appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A claim for TDIU, service connection for a back disability and increased ratings for multiple service-connected disabilities was received by VA on June 13, 1994.  

2.  The Veteran was awarded TDIU and DEA by the RO in April 2009; DEA was subsequently made effective from November 7, 1996, the date of a temporary total rating for residuals of prostectomy followed by a TDIU, which was effective from May 1, 1997, the date that his service-connected disabilities met the minimum schedular criteria for TDIU.  

3.  Prior to May 1, 1997, the combined rating for the Veteran's service-connected disabilities were rated less than 70 percent disabling, and did not meet the schedular criteria for entitlement to TDIU, nor were his service-connected disabilities so disabling as to warrant TDIU on an extra schedular basis.  


CONCLUSIONS OF LAW

1.  An effective date earlier than May 1, 1997, for an award of a TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (2012).  

2.  An effective date earlier than November 7, 1996, for an award of a DEA is not warranted.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in December 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Finally, the case has been subject to a prior Board remand.  The RO has associated all available treatment records with the claims folder and the claims file was forwarded to the Director of VA Compensation and Pension for consideration of TDIU on an extraschedular basis.  Under the circumstances, the Board finds that the RO has substantially complied with the September 2011 remand instructions and that no further action is necessary in this regard.  See 38 C.F.R. § 3.655 (2012); see also, D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Effective Dates - In General

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2012).  

A claim for TDIU, qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Factual Background & Analysis

The Veteran contends that he has been unable to work since May 1994 due to his service-connected disabilities, and believes that his TDIU should be granted from the date of that he became unemployable.  

In this case, the Veteran was granted TDIU and DEA by the RO in April 2009.  The TDIU was made effective from May 1, 1997, the date that his service-connected disabilities meet the minimum criteria for entitlement to benefits.  His DEA was made effective from November 7, 1996, the date that he was awarded a temporary total rating for convalescence from a prostectomy for his service-connected prostate cancer, which was continued until May 1, 1997.  Thus, the question to be resolved in this case is whether the Veteran's service-connected disabilities, alone, rendered him unemployable prior to May 1, 1997.  

At the time of receipt of the Veteran 's claim for TDIU in June 1994, service connection was established for hypertension, tinnitus and hallux valgus of the left foot; each rated 10 percent disabling, and hallux valgus of the right foot, bilateral pterygium and bilateral defective hearing, each rated noncompensably disabling.  The combined rating was 30 percent from May 1, 1981.  

During the course of this appeal, service connection was established for status post radical prostatectomy and pelvic lymph node dissection for prostate cancer due to herbicide exposure, and for degenerative disc disease of the thoracic, lumbar and cervical spine.  The Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30 for convalescence following his prostectomy (and special monthly compensation based on impotence), effective from November 7, 1996, and a 40 percent evaluation from May 1, 1997.  (See April 2000 Board decision).  The lumbar and cervical spine disabilities were assigned separate 20 percent evaluations (see April 2010 Board decision), and the thoracic spine disability was rated 10 percent disabling; each effective from June 13, 1994.  

With respect to the additional disabilities, the medical reports of record prior to May 1, 1997, showed that the Veteran was seen by VA for multiple joint pains involving his back, right elbow, right hip and knee with some mild paresthesias in his left foot.  He was also monitored for an elevated PSA level, but was not shown on biopsy to have prostate cancer until November 1996.  On his application for TDIU in November 1994, the Veteran reported that he was on disability leave from his job as a bus driver since May, and that his insurance company advised him to apply for Social Security disability.  

A VA examination of the Veteran's feet in November 1994, showed hallux valgus deformities with degenerative arthritis of the first metatarsal phalangeal joints and a well-healed scar on the left foot.  There was some decreased sensation in the left foot and normal motion in both ankles.  The Veteran ambulated with aid of a cane and walked slowly with a wide based gait.  X-ray studies showed minimal degenerative changes of the metatarsal phalangeal and interphalangeal joints of the first digits with metatarsus valgus.  The examiner indicated that there was no functional impairment associated with the Veteran's bilateral foot disabilities.  

VA audiological examination in November 1994, revealed Level I hearing loss in the right ear and Level V hearing loss in the left ear, which was consistent with a noncompensable evaluation under the VA rating criteria for hearing loss.  The Veteran made no mention of his tinnitus or any associated problems.  

VA outpatient records showed that the Veteran was seen for a history of back and leg problems of several months duration in November 1994, at which time he reported that he had been on disability since May 1994.  An examination showed normal strength, reflexes and sensation in all four extremities, except for some slight decreased sensation in the left foot in a nondermatomal distribution.  The examiner indicated that although the Veteran did not have a large number of trigger points on examination, he had a dramatically positive Patrick's sign, dramatic reproduction of all pains with hip eversion and inversion, and positive straight leg raising, bilaterally.  The examiner also noted that the Veteran's pain response on examination appeared to be somewhat exaggerated and throughout his motor exam there was marked breakaway weakness in nearly every group tested.  Between the breakaway weakness, however, there was good strength in all groups.  A myelogram was consistent with severe stenosis at multiple levels in the lumbar spine, and there was degenerative joint disease with multiple disc bulges in the cervical spine, but no severe stenosis or significant foraminal encroachment.  The impression was severe myofascial pain syndrome throughout and a probable element of symptomatic lumbar stenosis.  

On VA examination in July 1995, the Veteran's carriage, posture and gait were normal.  Forward flexion of the lumbosacral spine was to 90 degrees, lateral flexion to the right was to 15 degrees and to 20 degrees on the left.  There was no tenderness or muscle spasm and straight leg raising was negative, bilaterally.  Knee and ankle jerks were 1+ and equal, and sensory examination was normal, bilaterally.  The remainder of the neurological examination was unremarkable.  Forward flexion of the cervical spine was to 58 degrees, extension and lateral bending to the right was to 40 degrees, and lateral bending to the left was to 35 degrees - all movements were without pain.  Dorsiflexion of the ankles was to 20 degrees, with plantar flexion to 45 degrees, bilaterally.  There was no callus formation or tenderness on manipulation of either foot.  The Veteran's blood pressure was 140/100, heart sounds were regular in rate, rhythm and no murmurs were noted.  

A Service Department memorandum to the Social Security Administration (SSA) in November 1995, included a description of the Veteran's physical impairments.  The examiner noted spinal stenosis with multilevel neurologic impairment in the cervical and lumbosacral spine, progressive multiple joint stiffness without excessive evidence of degeneration to explain the chondrocalcinosis, myofascial pain and dysfunction, right elbow contracture with ulnar nerve compression symptoms, and chondromalacia of the right knee with possible right anterior cruciate laxity requiring use of a brace for stability.  The examiner indicated that the Veteran could not take NSAIDS for pain management due to elevated liver function, and that the number of symptomatic joints continued to increase.  The diagnoses included multiple joint degenerative arthritis, to include cervical and lumbosacral spine, right elbow, knees, fingers, toes, and shoulders.  The examiner opined that the Veteran's functional level would not be appropriate for a return to his prior level or type of employment.  

The evidentiary record showed that the Veteran was granted Social Security disability in May 1996.  However, in a letter received in August 2010, the Veteran's attorney reported that the Social Security records were not available.  A notation on a VA inquiry for SSA records, dated in May 2009, also indicated that a negative response was received from SSA.  

With the grant of the additional disabilities, the combined rating for all of the Veteran's service-connected disabilities was 60 percent from June 13, 1994, 100 percent (convalescence rating) from November 7, 1996, and 80 percent from May 1, 1997.  

Thus, prior to May 1, 1997, the Veteran did not meet the schedular criteria for TDIU, nor was his service-connected disabilities, alone, shown to preclude substantially gainful employment.  That is, while the Veteran had increased symptoms associated primarily with his service-connected back disabilities, he was also shown to have significant nonservice-connected disabilities, i.e., right elbow, right knee and multiple joint stiffness, that also restricted his is ability to drive a bus.  The objective findings on VA examination in June 1995, showed good range of motion of the Veteran's cervical and lumbosacral spine, despite his severe stenosis and no significant impairment in his feet.  The Veteran's hypertension was well controlled with medication, he did not report any significant problems with his tinnitus or hearing, and his pterygium was asymptomatic.  That is not to say that the Veteran's service-connected disabilities were not disabling, but that they were not so severe as to render him unable to find and maintain substantially gainful employment prior to May 1, 1997.  As such, the Board concludes that an effective date earlier than May 1, 1997 for the award of TDIU on a schedular basis was not warranted.  

As noted above, however, even when the percentage requirements are not met, TDIU may be established on an extraschedular basis in exceptional cases, when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this regard, the evidentiary record includes three statements from a private rehabilitation counselor to the effect that the Veteran was unemployable due to his service-connected disabilities since at least July 1995, the date of a VA examination that described the Veteran's physical limitations.  (See August 2008, October 2009 and March 2013 letters).  

With respect to the private opinion, the Board notes that while the counselor indicated that she reviewed some of the Veteran's medical records, she did not discuss any of the objective findings from any of the medical reports prior to May 1, 1997.  In fact, the only medical report that she referred to in her initial letter in August 2008, was the July 1995 VA examination report.  On that examination, the Veteran reported that his back pain increased with any walking or when standing or sitting for more than five minutes, and that he had increased neck pain when moving his head in any direction.  In her diagnoses, the VA examiner listed the Veteran's self-described symptoms that limited/restricted his activities.  However, the examiner did not opine that the Veteran was unemployable, nor did she offer any discussion or analysis of the objective findings on examination with respect to the Veteran's self-reported symptoms.  In this regard, the Board notes that the objective findings on examination showed the Veteran had near full and painless range of motion in his cervical and lumbosacral spine and no limitation of motion in his feet.  The Veteran's gait, posture and carriage were normal and he was well developed and in no acute distress.  Thus, the Veteran's description of symptoms was not consistent with the objective findings on examination and raises questions as to the accuracy of his reported complaints.  

The Board also notes that when examined by VA in November 1994, the examiner indicated that the Veteran's pain response appeared to be somewhat exaggerated.  The examiner also noted that while there was marked breakaway weakness in nearly every group tested, between the breakaway weakness, the Veteran had good strength in all groups.  The examiner commented that given the Veteran's exaggerated pain responses and the diffuseness and multiplicity of his pain and complaints, surgical intervention was not recommended at that time.  

In a letter, dated in October 2009, the private counselor also referred to the November 1995 Service Department memorandum (discussed above), and opined that, based on the findings from the July 1995 and November 1995 reports, the Veteran would not be capable of performing the work exemplified within his past relevant work history.  In this regard, the Board notes that while the November 1995 report indicated that the Veteran's functional level would not be appropriate for a return to his previous type or level employment, the examiner did not disassociate the Veteran's service-connected disabilities from his nonservice-connected disabilities, including multiple joint pains (possible pseudo-gout), myofascial pain, right elbow contracture, right knee disability, and shortness of breath with daily activities.  As such, the Board finds that the Service Department memorandum is of little probative value in determining whether the Veteran was unemployable due to his service-connected disabilities, alone.  

Overall, the Board finds that the private counselor's letters are of limited probative value.  The counselor relied primarily on the Veteran's self-described history of symptoms by telephonic evaluation and a limited review of the pertinent medical reports of record.  The counselor did not provide any analysis of the Veteran's actual physical limitations noted on the medical reports prior to May 1, 1997, and offered only general, conclusory statements as to his employment opportunities, noting that due to his advanced age, lack of transferable skills and an inability to become a candidate for retraining due to his age and education, he would not be eligible for sedentary work.  (See October 2009 statement).  Furthermore, age may not be considered as a factor for a total disability rating.  38 C.F.R. § 4.19.  Given the counselor's lack of any substantive analysis of the Veteran's actual physical limitations or prior work experience, and her consideration of the Veteran's age as a factor in limiting his employment opportunities, the Board declines to assigned any significant evidentiary weight to her opinions.  

In this case, the record shows that Veteran has one year of college education and had work experience in the military as a movement specialist, administrative specialist and in transportation, retiring as a Master Sergeant (E-8) after 25 years of service.  While his service-connected disabilities may have impaired his ability to work as a bus driver prior to May 1, 1997, they were not shown to preclude all forms of substantially gainful employment.  Given the Veteran's work experience, there is no reason to believe that he could not find employment, for example, as a dispatcher for a cab company or as an automotive salesman.  As a Master Sergeant (and Senior transportation sergeant), the Veteran has experience interacting and communicating with people from all walks of life.  The fact that he attained the second highest enlisted grade without a college education, suggests that he possesses a sufficient degree of intellect to learn new skills.  Such jobs do not require a college degree or any specialized training and would allow the Veteran to get up and move about freely.  While the job of a dispatcher generally involves sitting and maintaining radio communication with drivers, use of a headset would allow the Veteran to stand and move about the office while maintaining contact with drivers.  As a automotive salesman, the Veteran would have similar flexibility to move about freely to alleviate his symptoms.  Thus, the Board finds that the evidence prior to May 1, 1997, did not show that the Veteran's actual physical limitations were of such severity to preclude employment in the sedentary activities required to work in these or other similar fields, or that all forms of substantially gainful, sedentary employment were precluded.  

In September 2012, the claims file was referred to the Director of VA Compensation and Pension for review of the record and an opinion as to whether the Veteran's service-connected disabilities precluded substantially gainful employment prior to May 1, 1997, on an extra-schedular basis.  The Director indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history prior to May 1, 1997.  The Director noted that while a military physician (Service Department examination) in November 1995 described the limitations that would precluded gainful employment, his assessment did not disassociate the Veteran's service-connected disabilities from his nonservice-connected disabilities.  Based on a review of the evidentiary record, the Director concluded that entitlement to TDIU on an extra-schedular basis prior to November 7, 1996 was not warranted.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities were not so severe as to preclude substantially gainful employment prior to May 1, 1997, and concludes that an effective date earlier than May 1, 1997 for the award of a TDIU is not warranted.  As such, entitlement to an effective date prior to November 7, 1996 for DEA benefits is precluded.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an effective date earlier than May 1, 1997 for the grant of TDIU is denied.  

Entitlement to an effective date earlier than November 7, 1996 for the grant of DEA is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


